Citation Nr: 1512799	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-02 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and one additional witness



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.  He died in June 2007.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The appellant filed a notice of disagreement in August 2008 and was provided with a statement of the case in October 2010.  The appellant perfected her appeal with a January 2011 VA Form 9.

The Appellant testified at a Board Central Office hearing in August 2014 and a copy of that transcript is of records.  

This appeal was processed using VBMS.  A review of the Virtual VA claims file reveals the August 2014 hearing transcript.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), which was rated as 100 percent disabling.  

2.  The official death certificate shows that the Veteran died in June 2007; the death certificate shows that the immediate cause of death was metastatic lung cancer.  

3.  The record evidence is at least in relative equipoise as to whether the Veteran's service-connected PTSD was a cause or contributed substantially or materially in hastening the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation, in have been met. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.302, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant service connection for the cause of the Veteran's death, a discussion of the VA's duties to notify and assist is not necessary.  

Analysis

The Appellant contends that the Veteran's death is related to his service-connected PTSD.  Specifically, she contends, in part, that the Veteran's PTSD was so severe that he did not adequately care for himself or tend to his illness, which hastened his death due to lung cancer.  See Board Hearing transcript pg. 3.  

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Veteran's death certificate shows that the Veteran died in June 2007.  His cause of death is listed as metastatic lung cancer.  At the time of his death, the Veteran's only service connected disability was PTSD, which was rated as 100 percent disabling.  As such, this claim turns on whether there is a causal connection between the Veteran's death due to metastatic lung cancer and his service-connected PTSD.  

In a November 2008 opinion, Dr. G, a clinical psychologist, reported, in relevant part, that she began treating the Veteran for his PTSD in 1998.  She reported that she treated him for eight years prior to his death.  She explained, in pertinent part, that the Veteran spent most of his life in a state of high arousal and anxiety and at other times he was depressed and hopeless about the resulting impairment, for example being unable to shop for himself, travel with family, socialize, etc.  She further explained that the Veteran's family history includes longevity.  She concluded that in her clinical judgment, the Veteran's premature death was certainly related to his PTSD.  She explained that in addition to the extreme stress responses on his body, his depression and hopelessness seemed an obstacle to addressing his medical problem earlier, and improving self-care.  

In an April 2010 VA opinion, the VA physician noted that according to the claims file, the cause of the Veteran's death was metastatic lung carcinoma.  In the physician's opinion, this was not likely related to his posttraumatic stress disorder.

At the August 2014 Board hearing, Dr. G testified, in relevant part, that in her opinion the Veteran's PTSD compromised his immune system.  She also testified that the Veteran had a high level of anxiety although he contained it pretty well and hid it very well from his family.  She also reported that the Veteran's suicide attempts or close to attempts suggested that he was passively suicidal.  Dr. G also believed the Veteran was passively suicidal by not seeking treatment when he knew he was sick.  She reported that she believed the Veteran procrastinated treatment.  She also reported that she believed his compliance with medical care might have been variable.  She reported that it was as if the Veteran did not care about his own life.  She further explained that the Veteran knew he was sick and that he delayed getting treatment, which is a form of passive suicide.

The Board has considered the provisions regarding mental unsoundness and suicide.  38 C.F.R. § 3.302.  According to the Veteran's treating psychologist, Dr. G., the Veteran was mentally unsound at the time of his death, noting his suicide attempts and close attempts during the time she treated the Veteran in the eight years prior to his death.  Although the immediate cause of the Veteran's death was due to metastatic lung cancer, the record evidence also establishes that the Veteran was service-connected for PTSD at the time of his death.  As indicated by Dr. G., the Veteran's depression and hopelessness from his PTSD manifested in a form of passive suicide, which she attributed to the Veteran's actions of not wanting to address his medical problems or improve his self-care.  Thus, Dr. G's medical opinion ties the Veteran's PTSD to a state of mental unsoundness and indicates circumstances which could lead a rational person to self-destruction.  This medical evidence strongly suggests that the Veteran's mental unsoundness had affected how he had perceived his own life and was a precipitating factor that contributed in hastening his death due to metastatic lung cancer.  See, e.g., Lathan v. Brown, 7 Vet. App. 359 (1995) (The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death).

On balance, the Board finds that the Appellant has produced evidence supporting the critical link between the Veteran's service-connected PTSD and the cause of his death.  Resolving all reasonable doubt in the Appellant's favor, the Board determines that the record evidence is at least in relative equipoise as to whether the Veteran's service-connected PTSD contributed substantially or materially in producing the Veteran's death.  Accordingly, the appeal is granted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


